The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
The following Non-Final office action is in response to application 16/799,829 filed on 2/25/2020.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

	
Priority
The Examiner has noted the Application is a continuation of 14/310,372 filed on 6/20/2014 with provisional application 61/838,061 filed on 6/21/2013.

Information Disclosure Statement
The information disclosure statements (IDS) have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.







Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 16, 17 of U.S. Patent No. US 10,574,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is unpatentable over the narrower reference claims of US 10,574,766 B2. Claims 1, 3, 4, 6-12, 19, 20 are not patentably distinct from limitations in claim 1 of US 10,574,766 B2. Claim 2 is not patentably distinct from limitations in claim 9 of US 10,574,766 B2. Claim 5 is not patentably distinct from limitations in claim 6 of US 10,574,766 B2. Claim 13 is not patentably distinct from limitations in claim 17 of US 10,574,766 B2. Claim 14 is not patentably distinct from limitations in claim 16 of US 10,574,766 B2. Claim 15 is not patentably distinct from limitations in claim 2 of US 10,574,766 B2. Claim 16 is not patentably distinct from limitations in claim 3 of US 10,574,766 B2. Claim 17 is not patentably distinct from limitations in claim 4 of US 10,574,766 B2. Claim 18 is not patentably distinct from limitations in claim 5 of US 10,574,766 B2.









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A method, comprising: 
receiving online activity of a user; receiving sales transaction data of a user; matching the sales transaction data to the online activity; filtering the online activity to include activity from a time period prior to a sale from the sales transaction data; and identifying one or more shopping touch-points based on the filtered online activity and the sales transaction data.  

The abstract idea limitations in bold cover concepts performed in the human mind or with pen and paper including observation, evaluation, judgement and opinion. The abstract idea limitations also cover certain methods of organizing human activity.  The limitations cover 
The dependent also recite the abstract idea and merely narrow the abstract idea such as types of transaction data, preference data and promotions. The additional element of URL data in claim 9 is merely applying the abstract idea to a technological environment. 

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A method, comprising: 
receiving online activity of a user; receiving sales transaction data of a user; matching the sales transaction data to the online activity; filtering the online activity to include activity from a time period prior to a sale from the sales transaction data; and identifying one or more shopping touch-points based on the filtered online activity and the sales transaction data.  

The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include online activities, and processor (claims 19, 20) and are no more than mere instructions to apply the exception using computer components. The additional elements in the dependent claims such as URL are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The additional elements are generally linking the use of the judicial exception to a particular technological environment or field of use.
[Step 2A = Yes, the claim is directed to the abstract idea]


Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as online, processor, URL (see original specification paragraphs [00172], [0022). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	







Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tietzen et al, US 20110112897 A1 hereinafter Tietzen:
As per independent claim 1, Tietzen discloses A method comprising: 
receiving online activity of a user; receiving sales transaction data of a user; matching the sales transaction data to the online activity; (Tietzen [0020], [0103], [0086] “data may be collected about all participants, either expressly, or from offline or online transactions between participants utilizing a participant identifier, and said data may be stored in a data storage area.” “Tracking the purchase of the extra items besides the coat may provide a means of capturing information related to the purchasing behaviours of the user or member purchasing the coat and the other items.” “The marketing program may match the transaction details to the search behaviour of the user if the user is a member of the marketing program.”)
filtering the user online activity to include activity from a time period prior to a sale from the sales transaction data (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of data analysis techniques, including algorithms, 
and identifying one or more shopping touch-points based on the filtered online activity and the sales transaction data (Tietzen [0035], [0062], [0104] “the data mining tool may be engaged (and optionally the analytic mode may also be engaged) to recognize particular pre-transaction behaviour by a participant, for example, such as the search for a merchant or a product by a participant, communication of an incentive to a participant, or other information. The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by 

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Tietzen discloses  
wherein matching the sales transaction data to the online activity comprises using at least one of address, name, phone number, email address, and credit card number (Tietzen [0253], [0205] noting financial card number “The transactions may involve registered members of the marketing program. A member may be identified as a member during the transaction by using one or more participant identifiers and/or other identifications recognized by the marketing program as associated with the member. For example, the member may use a participant identifier or other identification that is a financial card, a number generated by the marketing system, or any other identification”, “ the participant identifier for the members could be an employee number or a financial card number”)
	
Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Tietzen discloses  
wherein receiving the sales transaction data of the user comprises surveying the user to collect the sales transaction data (Tietzen Figure 10 Item 148, [0020], [0080], [0035], [0088], [0029], [0095], [0024] noting transaction survey, noting survey including behavior related to incentive provided “It is also possible for a post-transaction survey to be provided to the participant who engaged in the transaction, and data collected from the survey may establish that the transaction occurred due to the search and/or the incentive”, “incentives may be offered to a user or member during browsing and searching, as a result 
	
Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Tietzen discloses  
wherein receiving the sales transaction data of the user comprises surveying the user to collect the sales transaction data (Tietzen Figure 10 Item 148, [0020], [0080], [0035], [0088], [0029], [0095], [0024] noting transaction survey, noting survey including behavior related to incentive provided, noting incentive can be offline “It is also possible for a post-transaction survey to be provided to the participant who engaged in the transaction, and data collected from the survey may establish that the transaction occurred due to the search and/or the incentive”, “incentives may be offered to a user or member during browsing and searching, as a result of browsing and searching, through other off-line media (e.g., newspapers, radio, television, etc.)”, ”The present invention may track community programs, as well as customer transactions, including both online and offline transactions”, “For example, the post-transaction survey information may be processed to indicate a link between the transaction and any earlier activity, such as the query by the user, or any 
	
Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Tietzen discloses  
wherein the sales transaction data includes one or more of a date of transaction, a time of transaction, a method of payment, a type of good(s) or service(s) transacted, and a merchant (Tietzen [0253], [0092], [0213] noting time, date, financial card “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction”, ”The transactions may involve registered members of the marketing program. A member may be identified as a member during the transaction by using one or more participant identifiers and/or other identifications recognized by the marketing program as associated with the member. For example, the member may use a participant identifier or other identification that is a financial card, a number generated by the marketing system, or any other identification”)

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Tietzen discloses  
receiving preference data (Tietzen [0028], [0060] “in accordance with demographic information or preferences derived from data stored in the data storage area and any 
	
Claim 18 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 18, Tietzen discloses  
wherein the online activity occurs on at least one of a computer, a tablet, and a mobile device (Tietzen [0065] “searching may occur through the use of a variety of communication devices, for example, such as a smart phone, a cell phone, a PDA, a tablet, a laptop, or other types of communication means.”)
	
Claim 10 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 10, Tietzen discloses  
determining a path to purchase of the user based on the one or more shopping touch-points (Tietzen [0005], [0062] noting browsing session, noting transaction “an online search or browsing session undertaken by one of the one or more members; or direct communication to the communication device of one of the one or more members; applying the one or more incentives to provide one or more benefits to at least an intermediary; providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user”)
	
As per independent claim 19, Tietzen discloses A system, comprising: at least one processor; and at least one storage device in communication with the at least one processor, wherein the at least one storage device stores instructions that, when executed by the at least one processor, effectuate operations comprising (Tietzen [0024]): 
receiving online activity of a user; receiving sales transaction data of a user; matching the sales transaction data to the online activity; (Tietzen [0020], [0103], [0086] “data may be collected about all participants, either expressly, or from offline or online transactions between participants utilizing a participant identifier, and said data may be stored in a data storage area.” “Tracking the purchase of the extra items besides the coat may provide a means of capturing information related to the purchasing behaviours of the user or member purchasing the coat and the other items.” “The marketing program may match the transaction details to the search behaviour of the user if the user is a member of the marketing program.”)
filtering the user online activity to include activity from a time period prior to a sale from the sales transaction data (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of data analysis techniques, including algorithms, calculations, reviews, filters” “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction, in accordance with historical data relating to searches and transactions by a member.”, “The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “the maximum time lapse may be generated by the marketing program in accordance with the merchant type, the item that 
and identifying one or more shopping touch-points based on the filtered online activity and the sales transaction data (Tietzen [0035], [0062], [0104] “the data mining tool may be engaged (and optionally the analytic mode may also be engaged) to recognize particular pre-transaction behaviour by a participant, for example, such as the search for a merchant or a product by a participant, communication of an incentive to a participant, or other information. The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user”, “The transaction linking utility may be utilized to provide results that indicate that the search for the bicycle and the purchase of the bicycle occurred within a period of time that would suggest a link between the search/incentive and the purchase”)

As per independent claim 20, Tietzen discloses A non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising:
receiving online activity of a user; receiving sales transaction data of a user; matching the sales transaction data to the online activity; (Tietzen [0020], [0103], [0086] “data may be collected about all participants, either expressly, or from offline or online transactions between participants utilizing a participant identifier, and said data may be stored in a data storage area.” “Tracking the purchase of the extra items besides the coat may provide a means of capturing information related to the purchasing behaviours of the user or member purchasing the coat and the other items.” “The marketing program may match the transaction details to the search behaviour of the user if the user is a member of the marketing program.”)
filtering the user online activity to include activity from a time period prior to a sale from the sales transaction data (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of data analysis techniques, including algorithms, calculations, reviews, filters” “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction, in accordance with historical data relating to searches and transactions by a member.”, “The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “the maximum time lapse may be generated by the marketing program in accordance with the merchant type, the item that is searched, the merchant preferences, or any combination of these. Other rules for matching a query or search to a transaction may be set, stored and utilized by the marketing program.”, “the marketing program may adjust the maximum time lapse to a longer period relative to the historical data relating to the particular member”, “The 
and identifying one or more shopping touch-points based on the filtered online activity and the sales transaction data (Tietzen [0035], [0062], [0104] “the data mining tool may be engaged (and optionally the analytic mode may also be engaged) to recognize particular pre-transaction behaviour by a participant, for example, such as the search for a merchant or a product by a participant, communication of an incentive to a participant, or other information. The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user”, “The transaction linking utility may be utilized to provide results that indicate that the search for the bicycle and the purchase of the bicycle occurred within a period of time that would suggest a link between the search/incentive and the purchase”)

	
	






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen in view of Kelly, US 20070266033 A1 hereinafter Kelly.
Claim 7 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 7, Tietzen does not explicitly teach “wherein the preference data indicates whether the user prefers visiting an offline store and/or a website to view a product prior to purchase” as stated in the claim (underlined emphasis for aspect not taught).
Kelly, however, in analogous art of online services, teaches:
[…] whether the user prefers visiting an offline store and/or a website to view the product prior to purchase (Kelly [0002], [0003], [0006] noting online survey about purchases, noting consumers like to do online research before purchase “According to the U.S. population survey “How America Searches” (by icrossing and Harris Interactive), 88% of online adults who purchase online conduct research at least sometimes prior to completing their purchase. Only 3% of online adults who purchase items online never do any type of online research before making online purchases, and only 9% of respondents say they rarely research products and services online.”, “An overwhelming 42% of participants, who indicated that they use at least one online tool or service to research products, cited search engines first, well ahead of the 17% who turn to retailer/seller web sites first”, “What this 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Kelly with the motivation of profiling consumers (Kelly [0001]).


Claims 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen in view of Singh et al, US 20080183718 A1 hereinafter Singh.
Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Tietzen discloses 
 recording web browser click events including […] data across a plurality of web sites (Tietzen [0062] Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user)
Tietzen does not explicitly teach “recording web browser click events including uniform resource locator (URL) data across a plurality of web sites” as stated in the claim (underlined emphasis for aspect not taught).
Singh, however, in analogous art of analysis of behavior of online users, teaches:
[…] uniform resource locator (URL) data […] (Singh [0011], [0061] “The pre-calculation step may include reading a list of URL rules; for each character of the URL of a formatted file, walking the character of the URL through the URL rules)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).

Claim 9 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 9, Tietzen does not explicitly teach “receiving a list of URL rules; determining that one or more of the URL rules apply to the URL data; and applying the one or more URL rules to the URL data” as stated in the claim.
Singh, however, in analogous art of analysis of behavior of online users, teaches:
receiving a list of URL rules; determining that one or more of the URL rules apply to the URL data; and applying the one or more URL rules to the URL data (Singh [0011], [0061] “The pre-calculation step may include reading a list of URL rules; for each character of the URL of a formatted file, walking the character of the URL through the URL rules; for each rule in the URL rules, applying the rule to the URL of the formatted file; and outputting a modified URL, the modified URL reflecting the application of the rules to the original URL”, “the system walks each URL character through the URL rules to determine how many rules apply to that URL”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).

Claim 11 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 11, Tietzen discloses 
 identifying […] behavior for a product based on the filtered user online activity (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of 
Tietzen does not explicitly teach “identifying cross-shopping behavior for a product based on the filtered user online activity s” as stated in the claim (underlined emphasis for aspect not taught).
Singh, however, in analogous art of analysis of behavior of online users, teaches:
identifying cross-shopping behavior […] (Singh [0113] “Understanding what vehicles a particular car model is being cross-shopped against regionally enables the design of incentives to take account of the varying competitive set…track cross-shopping behavior and allow a vendor to modify incentives in response to inferences drawn from cross-shopping behavior”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned 

Claim 12 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 12, Tietzen discloses 
 […] an online promotional process and an offline promotional process for the product based on the path to purchase of the user […] (Tietzen [0029], [0005], [0039], [0020], [0108] noting generating future incentive suggestions based on the activity and transaction details, noting either offline or online, noting transactions  “Such advertisements may be communicated to an identified member and/or other potential customers by a variety of online and offline means”, “providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “Moreover, any participant merchant incentive may be applied to a participant customer transaction that occurs either online or offline”, “The present invention may track community programs, as well as customer transactions, including both online and offline transactions, that occur between participants and that make use of the incentive, as further detailed below”, “incentive to be communicated to the member pertaining to the purchase of the searched product and/or other products”)“modifying an online promotional process and an offline promotional process for the product based on the path to purchase of the user and the cross-shopping behavior
modifying […] and the cross-shopping behavior (Singh [0019], [0113], [0114] “drawing an inference based on the user behavior; and modifying an offline process based on the inference”, “track cross-shopping behavior and allow a vendor to modify incentives in response to inferences drawn from cross-shopping behavior. By identifying regional variations and changes in the vehicles cross-shopped, an analyst can recommend incentives to fit the changed circumstances, thereby maximizing sales at the lowest incentive cost”, “A second example would be brand positioning. One relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. For example, if an offering is the first one that a user has shopped, then it should be advertised in a fashion that encourages users to purchase immediately, rather than consider other offers….This is true whether the marketing message is presented online or offline”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh in view of McLelland et al, US 20080259155 A1 hereinafter McLelland.
Claim 13 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 13, Tietzen/Singh does not explicitly teach “wherein modifying the online and the offline promotional processes comprises generating an online dialogue between users and a provider of the product” as stated in the claim.

wherein modifying the online and the offline promotional processes comprises generating an online dialogue between users and a provider of the product (see McLelland [0007], [0011] “at least one interaction between said customer and said operator, wherein the interaction may be selected from a list consisting of: live text chat, live video conference”, “wherein the shopping behaviors and the interaction between the consumer and the operator may be tracked to allow operators to assist the consumer based on prior shopping and purchasing habits”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh with these aforementioned teachings of McLelland with the motivation to efficiently support customers through the online shopping experience for increased sales opportunities (McLelland [0006], [0004]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh in view of Nicholson, US20140032360A1.
Claim 14 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 14, Tietzen/Singh does not explicitly teach “presenting information for complementary products associated with the product at the shopping touch-point” as stated in the claim.
Nicholson, however, in analogous art of shopper routing, teaches:
presenting information for complementary products associated with the product at the shopping touch-point (Nicholson [0026] “cross-selling (whereby a product known to be of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh with these aforementioned teachings of Nicholson with the motivation to guide shopper (Nicholson [0009).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen in view of Cancel et al, US 20080189281 A1 hereinafter Cancel.
Claim 15 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 15, Tietzen/Singh does not explicitly teach “calculating actual shopper engagement with a touch-point based on a percent of total shoppers interacting with the touch-point and an intensity of those interactions” as stated in the claim.
Cancel, however, in analogous art of collecting, processing, and displaying information related to a web site, teaches:
calculating actual shopper engagement with a touch-point based on a percent of total shoppers interacting with a specific touch-point and an intensity of those interactions (Cancel [0013], [0101] “Engagement metrics may use visitor data combined with duration data, such as duration per visit, to generate metrics such as attention (e.g. daily attention, monthly attention), average stay, and pages/visit.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen with these aforementioned teachings of Cancel with the motivation of making changes to effectively analyze internet activity (Cancel [0011]).



Claim 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Cancel in view of Chittilappilly et al, US 20130332264 A1 hereinafter Chittilappilly.
Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Tietzen/Cancel does not explicitly teach “calculating an influence index representing a probability of the touch-point interaction influencing the user's final action” as stated in the claim.
Chittilappilly, however, in analogous art of determining touchpoint attribution, teaches:
calculating an influence index representing a probability of the touch-point interaction influencing the user's final action (Chittilappilly [0027] “ for each attribute of each touchpoint, the likelihood that a potential value of that attribute might influence a conversion is determined”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Cancel with these aforementioned teachings of Chittilappilly with the motivation of allocating credit for a purchasing decision among a plurality of touchpoints (Chittilappilly [0004], [0005]).

Claim 17 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 17, Tietzen/Cancel does not explicitly teach “calculating an opportunity index representing a competitive view of touch-point interactions” as stated in the claim.
Chittilappilly, however, in analogous art of determining touchpoint attribution, teaches:
calculating an opportunity index representing a competitive view of touch-point interactions (Chittilappilly [0027], [0005] noting ranking of the touch point attributes “the attributes of each touchpoint are ranked according to importance… for 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Cancel with these aforementioned teachings of Chittilappilly with the motivation of allocating credit for a purchasing decision among a plurality of touchpoints (Chittilappilly [0004], [0005]).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is (571)272-6435.  The examiner can normally be reached on Monday-Thursday 8am – 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571)272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
	 
/AKOSUA KYEREME-TUAH/
Primary Patent Examiner, Art Unit 3623

January 15, 2021